76 F.3d 372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James R. EDGERTON, Plaintiff-Appellant,v.FRANKLIN COUNTY JAIL;  Sheriff Of Franklin County;  EarnestH. Smith, Chief Jailer, Defendants-Appellees.
No. 95-7833.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 18, 1996.Decided:  February 8, 1996.

James R. Edgerton, Appellant Pro Se.  Robert Harrison Sasser, III, Womble, Carlyle, Sandridge & Rice, Raleigh, NC, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying Appellant's motion to reconsider the magistrate judge's denial of Appellant's motion to amend his complaint.   Appellee has moved to dismiss this appeal.   We grant the motion and dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders.  28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We grant the Appellee's motion and dismiss the appeal as interlocutory.*  Consequently, we also deny Appellant's petition for review of an order.   We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 We also note that in addition to being interlocutory, this appeal is also untimely.   Fed. R.App. P. 4(a)